Title: To John Adams from Patrick Henry, 16 April 1799
From: Henry, Patrick
To: Adams, John



Sir:
Charlotte County, April 16, 1799.

Your favor of the 26th ultimo did not reach me till two days ago. I have been confined for several weeks by a severe indisposition, and am still so sick as scarcely to be able to write this.
My advanced age and increasing debility compel me to abandon every idea of serving my country, where the scene of operation is so far distant, and her interests call for incessant and long-continued exertion. Conscious as I am of my inability to discharge the duties of envoy, &c. to France, to which by the commission you send me, I am called, I herewith return it.
I cannot, however, forbear expressing on this occasion, the high sense I entertain of the honor done me by the President and Senate in the appointment. And I beg you, sir, to present me to them in terms of the most dutiful regard, assuring them that this mark of their confidence in me, at a crisis so eventful, is an agreeable and flattering proof o their consideration toward me, and that nothing short of an absolute necessity could induce me to withhold my little aid from an administration, whose ability, patriotism, and virtue, deserve the gratitude and reverence of all their fellow-citizens.
With sentiments of very high regard, &c.,
P. Henry